*790Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
New Market Metalcraft, Inc., appeals the district court’s order granting First Baptist Church of Glenarden’s motion to confirm an arbitration award. We have reviewed the record included on appeal, as well as the briefs filed by the parties, and find no error in the district court’s ruling. Accordingly, we affirm for the reasons stated by the district court. First Baptist Church of Glendarden v. New Market Metalcraft, Inc., No. 8:10-cv-00543-AW, 2010 WL 3037080 (D.Md. July 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.